Appeal by defendant from a judgment of the County Court, Suffolk County (Tanenbaum, J.), rendered June 28, 1982, convicting him of rape in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
*893Ordered that the judgment is affirmed.
We have reviewed the record and agree with the hearing court’s finding that the defendant was not an "incapacitated person” as that term is defined in CPL 730.10 (1). The defendant’s contention that he was denied the opportunity to present independent psychiatric evidence is not supported by the record (see, People v Christopher, 65 NY2d 417).
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury could reasonably infer from the complainant’s testimony that the defendant engaged in sexual intercourse by "forcible compulsion” as that term was previously defined (see, Penal Law former § 130.00 [8], as amended by L 1982, ch 560; L 1983, ch 449; People v Flores, 101 AD2d 657; People v Locke, 70 AD2d 686). In view of the nature of this crime, the defendant’s sentence is not excessive.
We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.